—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered February 4, 1992, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied a fair trial by virtue of prosecutorial misconduct is without merit. Almost all of the comments complained of on appeal were not the subject of trial objections and, accordingly, the claims related thereto are not preserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641). In any event, the prosecutor’s comments did not exceed the broad bounds of rhetorical comment permissible in closing arguments (see, People v *549Galloway, 54 NY2d 396) and, further, constituted permissible responses to the summation commentary of the defense (see, People v Gordon, 172 AD2d 771; People v Ayala, 165 AD2d 878; People v Centino, 133 AD2d 776).
The defendant’s remaining contention is without merit (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Copertino and Pizzuto, JJ., concur.